Citation Nr: 0108490	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-24 844	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ear infections.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2096-2098 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, and 
5103A).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Here, the Board notes that the RO denied the veteran's claims 
as not well grounded.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
during the July 1999 VA examination, the examiner stated that 
neither the claims folder nor the veteran's medial records 
were available for review.  Additionally, the Board notes 
that the veteran is service-connected for excessive ear wax 
formation.  It does not appear that the examiner had access 
to this information.  VA's duty to assist a claimant includes 
obtaining an examination and opinion in order to determine 
the nature and extent of the veteran's disability.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7).

Accordingly, in light of the foregoing, this case is REMANDED 
for the following:


1.  The RO should schedule the veteran for a 
VA audiological examination to determine the 
nature and etiology of the veteran's 
complaints regarding hearing loss, tinnitus, 
and ear infections.  Following review of the 
claims folder, the examiner should provide 
opinion as to whether it is as likely as not 
that the veteran's tinnitus, hearing loss, 
and ear infections are related to his active 
service.  If there is no medical possibility 
that the disorders, if any, are related to 
service the examiner should clearly and 
unequivocally indicate so.  The examiner 
should provide a comprehensive report 
including a complete rationale for all 
conclusions.   

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied. 

3.  The RO should thereafter readjudicate the 
claims on appeal.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board does not 
intimate any opinion, legal or factual, as to the ultimate 
disposition of the issues presented.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



